DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 01/14/2021 has been entered. Claims 1-15 and 17-20 remain pending in the application. Claim 16 has been cancelled by amendment. Applicant's amendments to the Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/14/2020. Applicant’s amendments to the Claims have overcome some, but not all of the §112(b) rejections previously set forth. Neither the amendments nor the arguments have addressed the §112(b) rejection of claim 1 with respect to the limitation “a throttle valve disposed within said bores” and the rejection of claim 17 with respect to the limitation “for differing”. The §112(b) rejection of claim 13 with respect to the limitation “said fuel flow of said throttle body is reversible” has been withdrawn.

Claim Objections
Claims 17-18 are objected to because of the following informalities:
Claim 17 has been amended to recite the limitation “to control a position of each of said throttle valve”. This limitation should recite “to control a position of each of said throttle valves”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a throttle valve disposed within said bores”. A single throttle valve can only disposed within a single bore. As claimed, a single throttle valve is disposed across at least two bores. This limitation could be clarified by an amendment “a throttle valve disposed within each of said bores” as is recited in claims 17, 19, and 20.
Claim 14 has been amended to recite the limitation “said fuel crossover tube comprising said at least one stop bead near each end”. This limitation appears similar to prior recited limitation “said fuel crossover tube having at least one stop bead at each end of the fuel crossover tube”. It is unclear how the newly recited limitation differs from the prior recited limitation.
Claim 17 recites the limitation “said throttle lever assembly being modular to accept parts and provide various throttle connections and positions for differing”. The limitation appears to be missing words at the end. The limitation recites “for differing” but does not recite what is differed. For the purpose of examination, the limitation will be interpreted as “for different positions.” However, clarification is required.
Claim 19 has been amended to recite the limitation “a throttle shaft extending from said throttle lever assembly toward said bore”. It is unclear which bore the limitation “said bore” refers to.
Claims listed as rejected but not individually rejected are rejected based upon their dependency to an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell et al. (US Patent No. 9,376,997), hereinafter “Farrell”.
Regarding claim 14, Farrell discloses an electronic fuel injection throttle body assembly, comprising:
a throttle body (102) having an upper inlet and a lower outlet configured to mount to an internal combustion engine (Col 2 lines 24-28; Col 4 lines 4-14; See Farrell Annotated Fig. 16 below);
a plurality of bores (190) extending through said throttle body, wherein the bores each have said upper inlet and said lower outlet (Col 8 lines 30-42; See Farrell Annotated Fig. 16 below);
an inlet fuel component cover (104) and an outlet fuel component cover (106) disposed on opposite sides of said throttle body (See Farrell Fig. 2 and 21; Col 4 lines 4-14 – while Farrell does not identify one cover as an inlet and one component as an outlet, according to the instant Specification Paragraph [0044], “the terms "inlet" and "outlet" should not be considered limiting” in reference to the covers);
a fuel crossover tube (169) which extends from said inlet fuel component cover to said outlet fuel component cover (See Fig. 21; Col 7 lines 14-22);
said fuel crossover tube having at least one stop bead (164/166) at each end of the crossover tube, said at least one stop bead disposed in each of said inlet fuel component cover and said outlet fuel 
said fuel crossover tube captured between said inlet and outlet fuel component covers when said inlet and outlet fuel component covers are connected to said throttle body (Col 7 line 14-22; the crossover tube 169 (fuel crossover tube) interconnecting the two internal passages 170,172 in the components 104,106 (fuel component covers) is construed as “captured”; the conditional limitation “when said inlet and outlet fuel component covers are connected too said throttle body” is considered only a product-by-process limitation that does not provide further structural limitation beyond what is already provided), said fuel crossover tube comprising said at least one stop bead near each end (Col 7 lines 14-22); and,
an electronic control unit disposed on said throttle body (Col 10 lines 58-60).
[AltContent: textbox (Farrell Annotated)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bores)][AltContent: arrow][AltContent: textbox (Upper Inlet)][AltContent: arrow][AltContent: textbox (Lower Outlet)]
    PNG
    media_image1.png
    526
    791
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell in view of Dunn (US PGPub 2008/0230034), in further view of Bennett et al. (US PGPub 2013/0298871), hereinafter “Bennett”.
Regarding claim 1, Farrell discloses an electronic fuel injection throttle body assembly, comprising:
a throttle body (102) having an upper inlet and a lower outlet and configured to mount to an internal combustion engine (Col 2 lines 24-28; Col 4 lines 4-14; See Farrell Annotated Fig. 16 above);
at least two bores (190) extending through said throttle body (Col 8 lines 30-42; See Farrell Annotated 16 above);
a first fuel injector (174) disposed at least partially within said throttle body at a first position corresponding to a first bore of said at least two bores (Col 7 lines 27-31; See Farrell Annotated Fig. 16 above);

said first fuel injector and said second fuel injector directing fuel into a channel (194) of at least one fuel distribution ring (196), said at least one fuel distribution ring having a plurality of fuel apertures (204) directing fuel into each of said at least two bores of said throttle body (Col 8 lines 50-53; Col 9 lines 38-39);
a throttle valve (132) disposed within said bores (Col 5 lines 24-27);
a throttle lever assembly (130) disposed on a side of said throttle body, a first shaft (136) extending from said throttle lever assembly through said first bore and a second shaft extending from said throttle lever assembly through said second bore to control a position of said throttle valve (Col 5 lines 22-49); and,
an electronic control unit (216) which controls operation of said first and second fuel injectors (Col 10 lines 58-60).
Farrell is silent regarding one of said first and second bores being of a first size and the other of said first and second bores being of a second size, wherein one of said first bore and second bore is larger than the other smaller of said first bore and said second bore.
However, Dunn discloses a throttle body assembly, comprising:
a throttle body (14) having an upper inlet and a lower outlet and configured to mount to an internal combustion engine (Paragraph [0020]-[0021]);
at least two bores (20,22) extending through said throttle body (Paragraph [0021]);
one of said first and second bores being of a first size and the other of said first and second bores being of a second size, wherein one of said first bore and second bore is larger than the other smaller of said first bore and said second bore (Paragraph [0021]).

Farrell is further silent regarding said electronic control unit disposed opposite from said throttle lever assembly.
However, Bennett teaches discloses an electronic fuel injection throttle body assembly, comprising an electronic control unit (132) disposed opposite from a throttle lever assembly (134) (Paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Farrell, by positioning said electronic control unit disposed opposite from said throttle lever assembly, as taught by Bennett, because it has been held that mere relocation of an element would not have modified operation of the device. MPEP 2144(VI)(C).

Regarding claim 2, the combination of Farrell, Dunn, and Bennett as prior established teaches said at least two bores comprises four bores (Farrell Col 8 lines 30-33).
The combination does not explicitly teach two of said four bores are of the first larger size and two of said four bores are of the second smaller size. However, it would be obvious to try two of said four bores are a first larger size and two of said four bores are a smaller size because the configuration involves only choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.



Regarding claim 4, the combination of Farrell, Dunn, and Bennett as prior established teaches the smaller bore of the first and second bores is delivered fuel by injectors on one side of said throttle body and the larger bore of the first and second bores is delivered fuel by injectors on the other side of said throttle body (See Dunn Fig. 1, the smaller and larger bores are disposed on opposite sides, based on the positions of the throttle actuators in Farrell and Dunn relative to the bores, the combination would result in injectors on opposite sides).

Regarding claim 5, the combination of Farrell, Dunn, and Bennett as prior established teaches the two smaller bores are delivered fuel by injectors of an inlet fuel component cover (104) (Col 7 lines 14-26; Col 8 lines 50-58 – while Farrell does not identify one cover as an inlet and one component as an outlet, according to the instant Specification Paragraph [0044], “the terms "inlet" and "outlet" should not be considered limiting” in reference to the covers).

Regarding claim 6, the combination of Farrell, Dunn, and Bennett as prior established teaches the two larger bores are delivered fuel by injectors of an outlet fuel component cover (106) (Col 7 lines 14-26; Col 8 lines 50-58 – while Farrell does not identify one cover as an inlet and one component as an 

Regarding claim 7, the combination of Farrell, Dunn, and Bennett as prior established teaches one of a first or second pair of fuel injectors delivers fuel to one of each of the larger bores and smaller bores (See Dunn Fig. 1, Farrell Fig. 4, the smaller and larger bores are disposed on opposite sides, based on the positions of the throttle actuators in Farrell and Dunn relative to the bores, the combination would result in pairs of injectors injecting into one of each of the larger bores and smaller bores).

Regarding claim 8, the combination of Farrell, Dunn, and Bennett as prior established teaches the other of the first or second pair of fuel injectors delivers fuel to the other of each of the larger bores and smaller bores (See Dunn Fig. 1, Farrell Fig. 4, the smaller and larger bores are disposed on opposite sides, based on the positions of the throttle actuators in Farrell and Dunn relative to the bores, the combination would result in pairs of injectors injecting into one of each of the larger bores and smaller bores).

Regarding claim 9, the combination of Farrell, Dunn, and Bennett as prior established teaches a throttle link which opens throttle valves of said smaller bores at a different rate than throttle valves of said larger bores (Farrell Col 5 lines 22-27; Col 5 lines 40-51; Dunn Paragraph [0007],[0027]).

Regarding claim 10, the limitation “said smaller bores define a primary bore and said larger bores define a secondary bore” is considered only an intended use as the designation of primary and secondary do not provide any structural limitation. The instant original disclosure only relates “primary” and “secondary” bores to their intended use (See Instant Specification Paragraph [0073]). The 

Regarding claim 11, the combination of Farrell, Dunn, and Bennett as prior established teaches said electronic control unit is mounted to said throttle body (Farrell Col 10 lines 58-67).

Regarding claim 12, the combination of Farrell, Dunn, and Bennett as prior established teaches a fuel flow of said throttle body assembly is returnless (Farrell Col 6 lines 46-49).

Regarding claim 13, the combination of Farrell, Dunn, and Bennett as prior established teaches said fuel flow of said throttle body is reversible (Farrell Col 6 lines 29-40 – the direction of fuel flow is typically controlled by a fuel pump outside the scope of this claim and is considered part of an intended use, the claim is construed as only requiring an inlet and an outlet in order to operate with a pump that can reverse flow).

Regarding claim 17, Farrell discloses an electronic fuel injection throttle body assembly, comprising:
a throttle body (102) having an upper inlet and a lower outlet configured to mount to an internal combustion engine (Col 2 lines 24-28; Col 4 lines 4-14; See Farrell Annotated Fig. 16 above);
at least two bores extending through said throttle body (Col 8 lines 30-42; See Farrell Annotated Fig. 16 above);
a first fuel injector (174) disposed at least partially within said throttle body at a first position corresponding to a first bore of said at least two bores (Col 7 lines 27-31; See Farrell Annotated Fig. 16 above);

a throttle valve (132) disposed within each of said bores (Col 5 lines 24-27);
a throttle lever assembly (130) disposed on a side of said throttle body, a first shaft (136) and a second shaft extending from said throttle lever assembly toward said first bore to control a position of each of said throttle valve (Col 5 lines 22-49);
said throttle lever assembly being modular to accept parts and provide various throttle connections and positions for differing (Col 5 lines 22-24; Col 5 lines 61-Col 6 lines 28; Farrell discloses “any suitable linkage can be used”, linkage screw adjuster can differ positions, and can accept various configurations of rotational limiter (construed as parts) ) ; and,
an electronic control unit (216) disposed on said throttle body (Col 10 lines 58-60).
Farrell is silent regarding one of said first or second bores being of a first size and the other of said first or second bores being of a second size, wherein one of said first or of bores is larger than the other.
However, Dunn discloses a throttle body assembly, comprising:
a throttle body (14) having an upper inlet and a lower outlet and configured to mount to an internal combustion engine (Paragraph [0020]-[0021]);
at least two bores (20,22) extending through said throttle body (Paragraph [0021]);
one of said first or second bores being of a first size and the other of said first or second bores being of a second size, wherein one of said first or of bores is larger than the other. (Paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Farrell, by one of said first or second bores being of a first size and the other of said first or second bores being of a second size, wherein one of said first or of bores is larger 
Farrell is further silent regarding said electronic control unit on a side opposite said throttle lever assembly.
However, Bennett teaches discloses an electronic fuel injection throttle body assembly, comprising an electronic control unit (132) disposed on a throttle body (102) on a side opposite a throttle lever assembly (134) (Paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Farrell, by positioning said electronic control unit on a side opposite said throttle lever assembly, as taught by Bennett, because it has been held that mere relocation of an element would not have modified operation of the device. MPEP 2144(VI)(C).

Regarding claim 18, the combination of Farrell, Dunn, and Bennett as prior established teaches said first fuel injector and said second fuel injector directing fuel into a channel (194) of at least one fuel distribution ring (196), said at least one fuel distribution ring having a plurality of fuel apertures (204) directing fuel into a bore of said throttle body (Col 8 lines 50-53; Col 9 lines 38-39).

Regarding claim 19, Farrell discloses an electronic fuel injection throttle body, comprising:
a throttle body (102) having an upper inlet and a lower outlet and configured to mount to an internal combustion engine (Col 2 lines 24-28; Col 4 lines 4-14; See Farrell Annotated Fig. 16 above);
at least two bores (190) extending through said throttle body (Col 8 lines 30-42; See Farrell Annotated Fig. 16 above);

a second fuel injector (174) disposed at least partially within said throttle body at a second position, said second position corresponding to a second bore of said at least two bores (Col 7 lines 27-31; See Farrell Annotated Fig. 16 below); 
said first fuel injector and said second fuel injector directing fuel into a channel (194) of at least one fuel distribution ring (196), said at least one fuel distribution ring having a plurality of fuel apertures (204) directing fuel into a bore of said throttle body (Col 8 lines 50-53; Col 9 lines 38-39);
a throttle valve (132) disposed within said bores (Col 5 lines 24-27);
a throttle lever assembly (130) disposed on a side of said throttle body, a throttle shaft (136) extending from said throttle lever assembly toward said bore to control a position of said throttle valve (Col 5 lines 22-49); and,
an electronic control unit (216) which controls operation of said fuel injectors (Col 10 lines 58-60)
Farrell is silent regarding one of said first bore or second bore being of a first size and the other of said first bore or second bore being of a second size, wherein one of said first bore and second bore is larger than the other smaller bore; said throttle lever assembly opening said throttle valve of said smaller bore at a different rate than said throttle valve of said larger bore.
However, Dunn discloses a throttle body assembly, comprising:
a throttle body (14) having an upper inlet and a lower outlet and configured to mount to an internal combustion engine (Paragraph [0020]-[0021]);
at least two bores (20,22) extending through said throttle body (Paragraph [0021]);

a throttle lever assembly opening a throttle valve of said smaller bore at a different rate than a throttle valve of said larger bore (Paragraph [0007],[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Farrell, one of said first bore or second bore being of a first size and the other of said first bore or second bore being of a second size, wherein one of said first bore and second bore is larger than the other smaller bore; said throttle lever assembly opening said throttle valve of said smaller bore at a different rate than said throttle valve of said larger bore, as taught by Dunn, for the purpose of providing stability at idle speeds and ability to increase power output with increased airflow (Paragraph [0004]-[0006]).
Farrell is further silent regarding said throttle shaft extending toward said electronic control unit.
However, Bennett teaches discloses an electronic fuel injection throttle body assembly, comprising a throttle shaft (See Bennett Annotated Fig. 5 below) extending toward an electronic control unit (132) (Paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Farrell, by positioning said electronic control unit such that said throttle shaft extending toward said electronic control unit, as taught by Bennett, because it has been held that mere relocation of an element would not have modified operation of the device. MPEP 2144(VI)(C).

[AltContent: textbox (throttle shaft)][AltContent: arrow]
    PNG
    media_image2.png
    475
    769
    media_image2.png
    Greyscale

Bennett Annotated Fig. 5

Regarding claim 20, Farrell discloses an electronic fuel injection throttle body, comprising:
a throttle body (102) having an upper inlet and a lower outlet (Col 2 lines 24-28; Col 4 lines 4-14; See Farrell Annotated Fig. 16 above);
at least two bores (190) extending through said throttle body (Col 8 lines 30-42; See Farrell Annotated Fig. 16 above);
an insert (196) with varying wall thickness from top to bottom (See Fig. 18; Col 8 lines 58-67), which is capable of being disposed in a larger of said two bores to increase airflow speed from said inlet toward said outlet (this limitation is a desired result which flows naturally from the disclosed structure of sleeve 196 (insert) due to the venturi effect);
a throttle valve (132) disposed in each of said bores and a throttle lever assembly (130) having throttle shafts engaging each of said throttle valves respectively (Col 5 lines 22-49); and,

Farrell is silent regarding one of said first or second bores being of a first size and the other of said first or second bores being of a second size, wherein one of said first or second pair of bores is larger than the other.
However, Dunn discloses a throttle body assembly, comprising:
a throttle body (14) having an upper inlet and a lower outlet and configured to mount to an internal combustion engine (Paragraph [0020]-[0021]);
at least two bores (20,22) extending through said throttle body (Paragraph [0021]);
one of said first or second bores being of a first size and the other of said first or second bores being of a second size, wherein one of said first or second pair of bores is larger than the other (Paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Farrell, by one of said first or second bores being of a first size and the other of said first or second bores being of a second size, wherein one of said first or second pair of bores is larger than the other, as taught by Dunn, for the purpose of providing stability at idle speeds and ability to increase power output with increased airflow (Paragraph [0004]-[0006]).
Farrell is further silent regarding said throttle shaft extending in a direction between said throttle lever assembly and said electronic control unit.
However, Bennett teaches discloses an electronic fuel injection throttle body assembly, comprising a throttle shaft (See Bennett Annotated Fig. 5 above) extending in a direction between said throttle lever assembly (134) and an electronic control unit (132) (Paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Farrell, by positioning said electronic control unit such that said .

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
Regarding the §112(b) rejections, as discussed above, the amendments did not address all of the indefinite limitations.
Regarding the §102 rejections, Applicant makes the conclusory argument that Farrell does not teach the limitation without addressing the citation to Farrell to a prior recitation limitation that appears to cover the same subject matter. Conclusory arguments are not persuasive.
Regaring the §103 rejections, reference Bennett has been introduced to teach positioning the ECU opposite of the throttle lever assembly and the combination is believed to cure the deficiencies introduced by the amended limitations directed towards this relationship. Applicant makes the conclusory argument that “any proposed modification to meet the limitation would render the EFI throttle body unsatisfactory for its intended purpose”. No reasoning or evidence is provided to support this statement and it is not considered persuasive. Applicant argues that “both prior art references are silent as to how those differing bores would be oriented in the throttle body.” It is unclear to which claim and corresponding limitation Applicant is directing their arguments. General allegations of a lack of a teaching without reference to which limitation is being argued are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ROBERT A. WERNER/
Examiner
Art Unit 3747



/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747